PER CURIAM.
Defendant was found guilty by a Mower County District Court jury of charges of aggravated assault, Minn.St. 609.225, subd. 1, and criminal sexual conduct in the second degree, Minn.St. 609.-343(c) and (e)(i), and was sentenced by the trial court to a maximum term of 15 years in prison. Issues raised by defendant on this direct appeal relate to the legal sufficiency of the evidence and to the admission of certain evidence, primarily eyewitness identification testimony and evidence of statements defendant made to the police after he was arrested. No useful purpose *505would be served by reciting the facts or discussing the issues in detail. We conclude that the trial court did not commit prejudicial error in any of its evidentiary rulings and that the evidence of defendant’s guilt was strong.
Affirmed.